UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2908692 (State of Incorporation) (IRS Employer Identification No.) 7908 N. Houston Parkway W., 5th Floor Houston, Texas (Address of Principal Executive Offices) (Zip Code) 2004 Long Term Incentive Plan (Full title of Plan) Brian Keith Corporate Secretary and General Counsel 7908 N. Houston Parkway W., 5th Floor
